Citation Nr: 0608345	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-32 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
status post recurrent mastoidectomies with suppurative otitis 
media, cholesteatoma, and polypoid lesions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
January 1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision by 
the Anchorage, Alaska, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A note in the file indicates that 
the veteran failed to appear for an April 2004 RO hearing.

The Board notes that the October 2002 rating decision also 
granted service connection for tinnitus and bilateral hearing 
loss, and assigned 10 percent disability ratings for those 
disabiities.  The veteran has not expressed disagreement with 
those ratings, and these issues are not before the Board.

In a document received in January 2003, the veteran 
essentially asserts that she has dizziness and staggering as 
a result of her ear problems, and the Board construes this 
statement as a claim of entitlement to service connection for 
such disabilities.  As such, these claims are referred to the 
RO for appropriate action.


FINDING OF FACT

The veteran is in receipt of the maximum schedular evaluation 
for her ear disability and there is no evidence that this 
disability causes marked interference with employment or has 
required frequent periods of hospitalization.


CONCLUSION OF LAW

An initial rating in excess of 10 percent for status post 
recurrent mastoidectomies with suppurative otitis media, 
cholesteatoma, and polypoid lesions is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.87, 
Diagnostic Code 6200 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the matter 
being addressed.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App, 103 (2005).

The record reflects that through a May 2002 letter, prior to 
the RO's initial adjudication of the veteran's claim, the 
veteran was informed of the evidence and information 
necessary to substantiate the claim, the information required 
to enable VA to obtain evidence in support of the claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that 
should be submitted if she did not desire VA to obtain such 
evidence on her behalf.  Additionally, a December 2002 letter 
provided a full outline of the regulations implementing the 
VCAA, including that the veteran should submit any evidence 
in her possession pertinent to this claim.  She has had ample 
opportunity to respond or supplement the record.

Despite the veteran's representative's contentions to the 
contrary, the Board finds that the September 2002 VA 
examination report is comprehensive enough in relation to the 
disability at issue and of sufficient detail to allow for 
equitable evaluation of the veteran's disability.  The Board 
observes that the September 2002 VA examiner noted the 
veteran's medical history and subjective complaints.  It 
appears that clinical findings have been reported to allow 
for evaluation in keeping with applicable rating criteria.  
Further, diagnostic testing has also been accomplished.  
Under the circumstances, the Board finds the examination to 
be adequate.

In short, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  VA's duties to notify and assist 
are met.  Accordingly, the Board will address the merits of 
the claim. 

In October 2002 the veteran was awarded service connection 
for recurrent mastoidectomies with suppurative otitis media, 
cholesteatoma, and polypoid lesions, and was assigned a 10 
percent disability rating, effective May 2, 2002.

At a September 2002 VA audiology examination, the veteran 
complained of occasional dysequilibrium and vertigo once 
within the prior 10 years.  Otoscopy revealed clear external 
auditory canals with scarred tympanic membranes.  The 
diagnoses included hearing loss and tinnitus; it was noted 
that the veteran had not had any drainage or otalgia since 
the last surgery.  A September 2003 VA treatment record noted 
that the veteran's tympanic membranes had good reflex and the 
canals were clear; no redness or visible landmarks were 
observed.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  As the veteran is appealing the original assignment 
of the rating for this disability, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Otitis media is evaluated pursuant to the criteria found in 
Diagnostic Code 6200.  Under that criteria, a maximum rating 
of 10 percent is warranted during suppuration, or with aural 
polyps.  Pursuant to the criteria, the veteran is currently 
evaluated at the highest rating available for otitis media.  
A note, however, provides that hearing impairment and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull, should be evaluated 
separately.  38 C.F.R. § 4.87, Diagnostic Code 6200.

As for the aforementioned note to Diagnostic Code 6200, the 
Board observes that the veteran has already been assigned 
separate 10 percent ratings for tinnitus and bilateral 
hearing loss.  In short, there is a preponderance of the 
evidence against an initial evaluation in excess of 10 
percent at any time during the appeal period for this 
disability.  Fenderson.

The Board here notes that the veteran has asserted (including 
in a statement received in January 2003) that she has 
additional ear-related disabilities manifested by dizziness 
and staggering.  As such, this matter has been referred to 
the RO in the Introduction for appropriate action.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  The preponderance of the 
evidence, however, is against the veteran's claim for a 
rating in excess of 10 percent for this disability, and, as 
such, this case does not present such a state of balance 
between the positive evidence and the negative evidence to 
allow for a favorable determination.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's disability on appeal has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
In the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

An initial rating in excess of 10 percent for status post 
recurrent mastoidectomies with suppurative otitis media, 
cholesteatoma, and polypoid lesions is denied.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


